Choate, D. J.
This cause, which is a common-law action, being at issue on complaint and demurrer thereto, the plaintiff gave less than 14 days’ notice of hearing for a stated term of the court. The defendant objects that under Bevised Statutes, § 914, the same notice must be given as is required *24under the New York Code for the trial of an issue of law which the hearing upon a demurrer is.
By that code 14 days’ notice must be given. I think this is a matter of “practice” within the meaning of section 914 of the Revised Statutes, and I see no difficulty in its being adapted to the trial of causes in the federal courts. Therefore, it must be deemed applicable, and, so far as the rules of this court allowed a shorter notice, they are abrogated by the statute. Case stricken from the calendar.